Citation Nr: 0831142	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  00-08 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased disability rating for the 
post-operative residuals of right shoulder dislocation and 
impingement syndrome, with arthritis, currently rated as 10 
percent disabling.

3.  Entitlement to an increased disability rating for the 
post-operative residuals of left shoulder impingement 
syndrome, with arthritis, currently rated as 10 percent 
disabling.

4.  Entitlement to the assignment of a higher initial 
disability rating for arthritis of the right hand, currently 
rated as 10 percent disabling.

5.  Entitlement to the assignment of a higher initial 
disability rating for arthritis of the left hand, currently 
rated as 10 percent disabling.

6.  Entitlement to the assignment of a higher initial 
disability rating for right index finger amputation with 
metacarpal resection, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to January 
1986, and from July 1991 to January 1992.  Service in 
Southwest Asia from July to September 1991 is indicated by 
the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In an action dated in September 2001, the Board reopened a 
previously denied claim of service connection for PTSD based 
on the receipt of new and material evidence.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (2001).  The Board then remanded 
the underlying claim of service connection and the rating 
issues listed above (with the exception of the amputation of 
the right index finger).  The Board sought action to ensure 
that all notification and assistance required by the Veterans 
Claims Assistance Act of 2000 (VCAA) was completed, to give 
the veteran an opportunity to provide greater detail 
regarding his claimed in-service stressors, to afford him a 
VA orthopedic examination taking into account all functional 
impairments identified in 38 C.F.R. §§ 4.40, 4.45, including 
pain, incoordination, weakness, fatigability, abnormal 
movements, etc., as required by the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and to afford him a 
psychiatric and psychological evaluation with a view toward 
determining whether he met the criteria for a diagnosis of 
PTSD.

Following remand, by a February 2004 decision, the RO awarded 
service connection for amputation of the right index finger 
with metacarpal resection, which was undertaken in February 
2003 and which was required because of complications due to 
his service-connected right hand arthritis.  A 30 percent 
rating was assigned effective from the day after a temporary 
total rating under 38 C.F.R. § 4.30 for right hand arthritis 
was terminated.  Because this surgical amputation represented 
a residual disability associated with the arthritis of the 
hand--an issue that the veteran had earlier appealed--the 
Board found that the propriety of the 30 percent rating for 
the finger amputation must be considered part of the RO's 
initial rating for arthritis of the right hand.  
Consequently, this issue was added by the Board as part of 
the appeal and was remanded for consideration by the RO and 
issuance of a supplemental statement of the case (SSOC).  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the hand disability rating 
questions, including the right index finger amputation, 
currently under consideration were placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized those issues 
as set forth on the title page.  


FINDINGS OF FACT

1.  The veteran does not have PTSD that is related to his 
military service.

2.  The veteran is right-handed.  

3.  The veteran's post-operative residuals of right shoulder 
dislocation and impingement syndrome, with arthritis, are 
manifested by abduction and flexion to 160 degrees, external 
and internal rotation to 90 degrees, with pain and 
crepitation throughout the range of motion, excellent 
strength in rotator cuff muscles, and no signs of 
instability.  

4.  The veteran's post-operative residuals of left shoulder 
dislocation and impingement syndrome, with arthritis, are 
manifested by abduction and flexion to 160 degrees, external 
and internal rotation to 90 degrees, with pain at the 
extremes of motion, excellent strength in rotator cuff 
muscles, and no signs of instability.

5.  Prior to August 26, 2002, the veteran's arthritis of the 
right hand was evidenced by the ability to touch his 
fingertips to the palm of the hand, except for the index 
finger, which could be brought to within one inch of the 
palm; after August 26, 2002, the veteran's arthritis of the 
right hand was evidenced by the ability to move the 
fingertips to within at least one inch of the palm, except 
for the right index finger, which was amputated on February 
19, 2003; after December 2004, the veteran's right hand 
disability was evidenced by no ankylosis, and the ability to 
get the remaining fingertips to within three inches of 
touching the palm.  

6.  Prior to August 26, 2002, the veteran's arthritis of the 
left hand was evidenced by the ability to touch all of his 
fingertips to the palm of the hand; since August 26, 2002, 
the veteran's arthritis of the left hand, has been evidenced 
by no ankylosis and the ability to touch the fingertips to 
the palms.  

7.  The veteran's right index finger has been amputated with 
metacarpal resection.  


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2007).  

2.  The criteria for an increased rating for the veteran's 
post-operative residuals of right shoulder dislocation and 
impingement syndrome have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5201, 5203 (2007).  

3.  The criteria for an increased rating for the veteran's 
post-operative residuals of left shoulder dislocation and 
impingement syndrome have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5201, 5203.  

4.  The criteria for an initial rating in excess of 10 
percent for arthritis of the right hand have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §  4.71a, 
Diagnostic Codes 5216 to 5227 (2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5216 to 
5230 (2007).  

5.  The criteria for an initial rating in excess of 10 
percent for arthritis of the left hand have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §  4.71a, Diagnostic Codes 5216 
to 5227 (2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostics Codes 5002, 5216 to 5230 (2007).  

6.  The criteria for an initial rating in excess of 30 
percent for right index finger amputation with metacarpal 
resection  have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5153 (2007).    




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2002 and June 2006.  (The Board notes that the June 2006 VCAA 
letter misstated the issues on appeal in its opening 
paragraph.  However, because the body of the letter correctly 
addressed the relevant issues vis-à-vis the VCAA, the Board 
finds that the letter is in essential compliance, and that a 
remand is not warranted in order to correct this minor error.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated).)  
Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's 
subsequent actions.  Mayfield, supra.  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date in the June 2006 VCAA notification letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The RO also provided a statement of the case (SOC) and 
multiple SSOCs reporting the results of its reviews of the 
issues on appeal and the text of the relevant portions of the 
VA regulations.  The veteran was also apprised of the changes 
in the criteria for evaluating disabilities of the fingers.  
With respect to the increased rating issues, during the 
appellate process, the veteran was provided the information 
required by the United States Court of Appeals for Veterans 
Claims (Court) in Vazquez-Flores, 22 Vet. App. 37 (2008), 
including the criteria for rating the shoulder disabilities.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.  

PTSD

The veteran contends that he has PTSD that was caused by 
things he saw while serving in Southwest Asia after the 
Persian Gulf War.  The veteran was asked on several occasions 
to submit details of his alleged stressors.  His responses 
were insufficient for proper research and therefore resulted 
in the RO's not being able to corroborate the claimed 
stressors.  The subject of the veteran's claimed stressors 
need not be discussed in detail because, as will be 
discussed, the veteran does not have a current diagnosis of 
PTSD.  

The veteran was afforded a VA PTSD examination given in 
September 2007.  The examiner noted that there was doubt as 
to the veteran's claimed stressors, and also noted other 
inconsistencies in the veteran's reported stressors.  
Nevertheless, the examiner accepted the veteran's claimed 
stressors as fact, even though they are non-combat stressors 
that require independent corroboration.  The examiner noted 
that the veteran has a long history of substance abuse, and 
has been treated for alcohol addiction, and has been 
incarcerated for selling drugs, which the examiner noted was 
also a discrepancy between the veteran's report and the 
medial evidence available to the examiner.  

The examiner noted the results of the various psychometric 
tests administered, some of which showed exaggerated 
symptoms, and some of which resulted in scales that were 
considerably lower than earlier tests.  The examiner noted 
that these mixed results do not indicate that the veteran is 
not genuinely having symptoms of psychological distress, but 
rather that the utility of a particular psychological 
instrument in determining the severity of the distress is 
rather limited.  

After reporting the results of his examination, the examiner 
concluded that the veteran did not meet the DSM-IV criteria 
for diagnosis of PTSD.  The examiner listed the six major 
criteria for diagnosis of PTSD, and gave reasons why the 
veteran did or did not meet each criterion.  In the opinion 
of the examiner, the DSM-IV criteria that the veteran did not 
meet were the persistent re-experiencing of symptoms of the 
claimed stressor event(s), and the absence of clinically 
significant distress or impairment in social, occupational, 
or other important areas of function due to stress-related 
disturbance.  The examiner also noted that, as regards the 
criteria associated with increased arousal, the veteran 
(only) may marginally meet this criterion.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnoses were anxiety disorder, NOS; 
dysthymic disorder, and alcohol dependence in partial 
remission.  Axis II (personality disorders and mental 
retardation) diagnosis was left blank.  The Axis III (general 
medical conditions) diagnoses were arthritis, impotence, and 
amputation of finger.  In Axis IV (psychosocial and 
environmental problems) the examiner noted unemployment and 
social isolation.  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2007).  Where it is determined that the veteran was engaged 
in combat with the enemy and the claimed stressor is related 
to such combat, the veteran's lay testimony regarding the 
claimed stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).  Evidence denoting participation in combat 
includes award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, 
and decorations such as the Bronze Star Medal that have been 
awarded with a Combat "V" device.  

However, where VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f) (2007); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Here, the record shows that the veteran was not a combatant.  
Accordingly, his alleged stressors must be independently 
corroborated as a predicate to service connection for PTSD.  
However, as noted, the limited information the veteran 
provided to the RO did not allow for corroboration of the 
claimed stressors.  Moreover, there is no medical evidence of 
record diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a).  

As shown in the preceding report of the veteran's PTSD 
examination, even when the examiner assumed that the 
veteran's claimed stressors had occurred, he did not meet the 
DSM-IV criteria for a diagnosis of PTSD.  Absent evidence of 
a current diagnosis of PTSD in accordance with DSM-IV, the 
analysis ends, and service connection must be denied.  

The Board acknowledges the veteran's contention that he has 
PTSD related to his service in Kuwait in 1991.  However, 
there is no evidence of record showing that the veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical diagnosis of this 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the veteran's 
own assertions as to existence of a current diagnosis of PTSD 
have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran does not have PTSD that is traceable to disease or 
injury incurred in or aggravated during active military 
service.  

Shoulders

By way of background, the Board notes that pursuant to a 
September 1986 rating decision, the veteran was initially 
awarded service connection for the postoperative residuals of 
a recurrent right shoulder dislocation and assigned a 
noncompensable disability rating, effective from January 18, 
1986.  In accordance with a December 1986 rating decision, 
the veteran's right shoulder disability rating was increased 
to 10 percent.  In June 1992, the RO rendered a rating 
decision awarding the veteran service connection for left 
shoulder impingement syndrome, and assigned a noncompensable 
disability rating, effective from January 31, 1992.  An 
October 1992 rating decision provided for the veteran's left 
shoulder disability rating to be increased to 20 percent, 
effective from December 1, 1992.  Pursuant to an April 1995 
rating decision, the veteran's left shoulder disability 
rating was reduced to 10 percent, effective from July 1, 
1995.  In accordance with a March 1999 rating decision the 
veteran was awarded service connection for arthritis in both 
shoulders; however, the veteran's disability ratings remained 
at 10 percent for each shoulder.  The veteran contends that 
both of his shoulder disabilities have worsened, warranting 
increased ratings.  

The report of a December 1998 VA joints examination reported 
that the veteran had a lot of pain, soreness, and crepitation 
with motion.  He could abduct and flex both the left and the 
right shoulder to 180 degrees with pain beginning at 90 
degrees.  Rotation was to 90 degrees internally and 
externally, with pain beginning at 45 degrees in each 
direction.  There was no atrophy shown in either shoulder.  
The examiner reported that the veteran had strength in both 
shoulders, and that he could detect no gross motor weakness.  

The report of x-rays taken of the shoulders in October 2000, 
reported no significant abnormality of the bone, joints, or 
adjacent soft tissues.  In a word, the radiologist determined 
that they were normal.  

The veteran was afforded a VA examination in December 2004.  
On examination, the veteran could abduct and flex both 
shoulders to 160 degrees, and rotate both shoulders to 90 
degrees.  There was pain on motion on the right, and pain at 
the extremes of range of motion on the left.  He had 
excellent strength in rotator cuffs bilaterally, and no signs 
of instability, weakness, or atrophy.  The examiner noted 
that the veteran reported that repetitive use caused increase 
in ache and pain, soreness, tenderness, and fatigability in 
these joints, but the examiner found no change during this 
office visit.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The Court has also found, however, that staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where a service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, 
the Board has found no medical evidence of record that would 
warrant a staged rating for these increased rating claims 
related to the shoulders.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).  

Some rating criteria apply different ratings based on a 
claimant's "handedness," that is, whether the claimant is 
right- or left-handed.  Ratings are provided for what are 
designated as major and minor upper extremities (or 
components thereof).  For example, when, as here, the 
claimant is right handed, the ratings applicable for the 
major appendage are awarded.  

The veteran's shoulder disability has been rated utilizing 
the rating criteria found at Diagnostic Code 5203, impairment 
of the clavicle or scapula.  38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5203, for either the major or minor joint, a 
10 percent rating is for application when there is malunion 
of the clavicle or scapula or nonunion of the clavicle or 
scapula without loose movement.  A 20 percent rating is for 
application when there is nonunion of the clavicle or scapula 
with loose movement, or when there is dislocation of the 
clavicle or scapula.  

Here, the medical evidence of record shows no evidence that 
the veteran has either nonunion of the clavicle or scapula 
with loose movement, or dislocation of the clavicle or 
scapula.  As noted, the radiologist reading the shoulder x-
rays taken in October 2000 reported no significant 
abnormality of the bone, joints, or adjacent soft tissues.  
His assessment was that the veteran's shoulders were normal.  
Neither of the two examinations the veteran has had since 
that time has reported any evidence that either shoulder has 
either nonunion of the clavicle or scapula with loose 
movement, or dislocation of the clavicle or scapula, either 
of which is required for award of a higher, 20 percent, 
rating.  

Consideration may be given to other rating criteria, such as 
those that address limitation of motion.  Diagnostic Code 
5201.  These criteria allow for assignment of a 20 percent 
rating when motion is limited at the shoulder level.  
However, the veteran has not exhibited such a limitation, 
even when his pain is taken into account.  Consequently, a 
higher rating is not warranted for either shoulder.  

Based on evaluation of all of the medical evidence of record, 
the Board finds that the veteran's disability picture as 
related to his service-connected shoulder disabilities more 
nearly approximates the criteria required for the currently 
assigned 10 percent for each shoulder, and that a higher 
rating is not warranted.  (His symptoms are specifically 
contemplated by the rating criteria, so referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (2007).)



Hands

The veteran was service-connected for arthritis in both hands 
in a rating decision dated in December 2000, effective from 
November 3, 1997, the date of receipt of the veteran's claim 
to reopen previously denied claims for service connection for 
arthritis of the hands.  He disagrees with the current 10 
percent rating assigned for each hand.  (Amputation of the 
right index finger has been rated separately and will be 
considered separately.)  

The report of a May 2000 examination of the hands noted that 
an x-ray a couple of years prior to the examination revealed 
some inflammatory arthritis, rheumatoid type, that could 
involve the small joints of his hands and fingers.  The 
examiner noted that there was increasing deformity of the 
proximal interphalangeal joints and distal interphalangeal 
joints.  The veteran reported that his arthritis had gotten 
progressively worse, and that he had problems with grip and 
grab, as well as dexterity.  Examination revealed that the 
grip and grab problems were worse in the right hand than in 
the left.  He could touch the palms of his hands with all 
fingers except for the right index finger, which fell short 
of touching the palm by about one inch.  The veteran had 
normal flexor and extensor tendon function, and exhibited a 
little bit of tenderness over both wrists.  He had good 
peripheral pulses and good sensation.  

The veteran's right index finger proximal interphalangeal 
joint underwent a joint fusion in June 2002.  A November 2002 
treatment note indicates that the fusion had failed, and that 
the joint had become infected.  An x-ray revealed 
degenerative changes involving the remaining proximal 
interphalangeal joints in the right hand.  

The veteran was afforded another VA examination of the hands 
given in January 2003.  The veteran exhibited difficulty with 
dexterity on both hands.  There was no motion in the proximal 
interphalangeal joint of the right index finger, and he could 
not get the fingertip to touch the palm on the right hand 
because of post-operative effusion.  The other fingertips of 
the right hand could be brought to within one-half inch of 
touching the palms.  There was stiffness, soreness, and 
tenderness over the proximal interphalangeal joints and 
distal interphalangeal joints to all fingers.  On the left 
hand, there were deformities in the distal interphalangeal 
joints and proximal interphalangeal joints, and there was 
tenderness and soreness to palpation, as well as tenderness 
and soreness with grip and grasp, and diminished grip and 
grasp.  The veteran could touch the fingertips to the palm on 
the left hand.  

The failure of the June 2002 right index finger proximal 
interphalangeal joint fusion resulted in amputation of the 
right index finger in February 2003.  Thereafter, the veteran 
was afforded another VA examination in December 2004.  There 
was deformity at the proximal interphalangeal joints and 
distal interphalangeal joints bilaterally, as well as 
diminished grip and grasp, also bilaterally.  There was no 
ankylosis noted in any finger joints on either hand.  The 
amputated right index finger was noted, and the examiner 
noted that the veteran could not get the tips of the 
remaining three fingers any closer than three inches to the 
palm, though he could flex the proximal interphalangeal 
joints and distal interphalangeal joints to 70 degrees with 
pain, and the metacarpophalangeal joints to 90 degrees.  
Examination of the left hand revealed that the veteran could 
touch his fingertips to his palm normally.  As was the case 
with the shoulders, the examiner noted that the veteran 
reported repetitive use caused increase in ache and pain, 
soreness, tenderness, and fatigability in these joints, but 
the examiner found no change during this office visit.  

The veteran's bilateral arthritis of the hands has evaluated 
utilizing the rating criteria found at 38 C.F.R. § 4.71a.  
(The veteran's amputated right index finger has been rated 
separately, and is discussed in the next section.)  The Board 
notes that the RO rated the arthritic hands utilizing the 
rating criteria for limitation of motion of the wrists.  The 
Board finds that the use of the wrist criteria is 
inappropriate because all of the descriptions in the medical 
evidence relate to the finger joints.  Accordingly, the Board 
will evaluate the veteran's arthritic hands disability 
utilizing the rating criteria applicable to the fingers.  

During the pendency of the veteran's claim, the VA regulation 
dealing with limitation of motion of single or multiple 
digits of the hand, 38 C.F.R. § 4.71a, was amended, effective 
August 26, 2002.  See 67 Fed. Reg. 48784 (July 26, 2002).  
The veteran was apprised of the changes in a SSOC issued in 
June 2005.  Because the changes became effective during the 
pendency of the claim, the Board must determine whether the 
revised version is more favorable to the veteran.  See 
VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.  

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's hand 
disability claims as claims for higher evaluations of 
original awards, effective from the date of award of service 
connection, November 3, 1997.  

Utilizing the rating criteria in effect prior to August 26, 
2002, (old criteria) the Board notes that, in evaluating 
limitation of motion of single and combinations of fingers, 
limitation of motion of less than one inch in either 
direction is not considered disabling.  38 C.F.R. § 4.71a 
Diagnostic Code 5223, Note (a).  The probative medical 
evidence of record from the period prior to August 26, 2002, 
consists of the report of a May 2000 examination of the hands 
that found that the veteran could touch the palms of his 
hands with all fingers except for the right index finger, 
which fell short of touching the palm by about one inch.  
Thus, as regards all but the veteran's right index finger, 
for the period prior to August 26, 2002, they are non-
compensable, and a rating higher than the currently assigned 
10 percent for each hand is not warranted based on them.  

Turning to the veteran's right index finger for the period 
prior to August 26, 2002, the Board notes that limitation of 
motion of the index finger is rated utilizing the rating 
criteria found at Diagnostic Code 5225.  38 C.F.R. § 4.71a 
(2002).  Under the old Diagnostic Code 5225, the only rating 
available is 10 percent for either favorable or unfavorable 
ankylosis, regardless of whether the finger is on the major 
or minor hand.  

The Board notes that, in some instances, a differentiation 
must be made as to whether a single finger is to be 
considered as either favorably or unfavorably ankylosed based 
on the limitation of motion.  Here, however, as noted, the 
only rating available for either a favorably or unfavorably 
ankylosed index finger is 10 percent, and the Board therefore 
need not determine whether the veteran's right index finger 
was, at the time, considered either favorably or unfavorably 
ankylosed.  As a result, based on the old rating criteria, in 
effect prior to August 26, 2002, the only applicable 
compensable rating is the 10 percent for the right index 
finger based on its inability to come within one inch of 
touching the palm.  Since, in light of the foregoing analysis 
showing that the only applicable compensable rating warranted 
under the old criteria for either the right or the left hand 
is the 10 percent warranted for the right index finger, the 
Board finds that, for the period prior to August 26, 2002, a 
rating higher than the presently assigned 10 percent for each 
hand is not warranted.  

As noted, the criteria for rating disabilities single or 
multiple fingers of the hand were changed effective August 
26, 2002 (new criteria).  Under the new criteria, if there is 
limitation of motion of two or more digits, each digit is to 
be evaluated separately and combined utilizing the Combined 
Ratings Table found at 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a 
(2007), Evaluation of Ankylosis or Limitation of Motion of 
Single or Multiple Digits of the Hand, Note (5).  

Under the new criteria, evaluation of limitation of the index 
or long finger is rated utilizing the rating criteria found 
at Diagnostic Code 5229, which assigns the same ratings for 
either the major or minor hand.  Id.  Under Diagnostic Code 
5229, a non-compensable (zero percent) rating is for 
application when there is a gap of less than one inch between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and extension 
is limited by no more than 30 degrees.  A higher, 10 percent, 
rating is for application with a gap of one inch or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or, 
with extension limited by more than 30 degrees.  There are no 
higher ratings available under the new criteria for 
limitation of motion of the index or long finger.  

Here, the medical evidence since the August 26, 2002, 
effective date of the new rating criteria shows that, in 
January 2003 the veteran had no motion in the proximal 
interphalangeal joint of the right index finger.  The Board 
notes, however, that the veteran at that time was receiving a 
temporary total (100 percent) disability rating for the 
period from June 20, 2002, until April 1, 2003, due to his 
right index finger disability, and a higher rating is not 
applicable for the right index finger based on the showing in 
January 2003 that there was no motion in the right index 
finger.  

As regards the index finger on the left hand, both the 
January 2003 and the December 2004 examinations revealed that 
the veteran could touch all of the fingertips to the palm on 
the left hand.  A non-compensable (zero percent) rating is 
thus applicable under the new criteria for rating the left 
index finger, and a higher rating based on the left index 
finger is not warranted.  

Turning to the veteran's long fingers on both hands, the 
Board notes that the medical evidence from the January 2003 
examination showed that the right long finger could be 
brought to within one-half inch of touching the palm.  The 
December 2004 examination revealed that the veteran could not 
get his right long finger any closer than three inches to the 
palm, but could touch the palm of his hand with his left long 
finger.  A 10 percent rating is thus warranted for the long 
finger of the right hand based on the new criteria, and a 
non-compensable (zero percent) rating is applicable under the 
new criteria for rating the left long finger.  As a result, a 
rating higher than the currently assigned 10 percent for each 
hand is not warranted based on limitation of motion of the 
long fingers.   

Finally, as regards the ring and little fingers of both 
hands, the Board notes that under the new rating criteria a 
non-compensable (zero percent) rating is for application with 
any limitation of motion.  As a result, regardless of the 
medical findings, a rating higher than the currently assigned 
10 percent for each hand is not warranted based on limitation 
of motion of either the ring or little finger of either hand.  

In sum, the Board finds that the disability picture as 
regards the veteran's service-connected arthritis of the 
bilateral hands more nearly approximates the criteria 
required for the 10 percent assigned for each hand, and that 
a higher rating is not warranted for either hand under either 
the old or the new criteria.  

Amputated Index Finger

As noted above, in the course of this appeal the veteran's 
right index finger was amputated in February 2003 due to 
complications of his service-connected right hand arthritis.  
A 30 percent rating was assigned effective from the day after 
a temporary total rating under 38 C.F.R. § 4.30 for right 
hand arthritis was terminated.  As a result, the Board must 
evaluate this disability as of the April 1, 2003, effective 
date of the currently assigned 30 percent disability rating.  
See Fenderson, supra.   

Amputation of an index finger is rated utilizing the rating 
criteria found at Diagnostic Code 5153.  38 C.F.R. § 3.71a.  
Under Diagnostic Code 5153, for the major hand, a 20 percent 
rating is for application when there is amputation of the 
index finger without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  A 30 percent 
rating is for application when there is amputation of the 
index finger with metacarpal resection (more than one-half 
the bone lost).  There are no higher ratings applicable for 
amputation of the index finger.  Here, the veteran has been 
awarded a 30 percent rating since the effective date of the 
award of service connection for this disability, and, that 
being the highest rating available, a higher rating is not 
warranted.  

Award of the highest rating available for amputation of the 
right index finger suggests that consideration should also be 
given to a possible extraschedular rating; however, the Board 
finds that the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2007).  The current evidence of record 
does not demonstrate that this service-connected disability 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  § 3.321.  It is 
undisputed that the disability has an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2007).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to a disability rating higher than 10 percent for 
the post-operative residuals of right shoulder dislocation 
and impingement syndrome, with arthritis, is denied.  

Entitlement to a disability rating higher than 10 percent for 
the post-operative residuals of left shoulder impingement 
syndrome, with arthritis, is denied.  

Entitlement to the assignment of an initial disability rating 
higher than 10 percent for arthritis of the right hand, is 
denied.  

Entitlement to the assignment of an initial disability rating 
higher than 10 percent for arthritis of the left hand, is 
denied.

Entitlement to the assignment of an initial disability rating 
higher than 30 percent for right index finger amputation with 
metacarpal resection, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


